          Case 3:20-cv-00231-SDD-RLB              Document 15        04/17/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

DANIEL GUMNS, MICHAEL VIDEAU,
TREVON WILEY, IAN CAZENAVE,
REGINALD              GEORGE,        LIONEL
TOLBERT, OTTO BARRERA, KENTRELL
PARKER, MICHAEL ROBINSON, JULIUS
ALLEN, ERNEST ROGERS, ALFOANSO
GARNER,             BRADLEY         WINTERS,
KENDRICK            WILSON,     and    JAMES
HUGHES, on behalf of themselves and all
similarly situated individuals,

Plaintiffs,
                                                        CIVIL ACTION NO.
v.
                                                        CLASS ACTION
JOHN BEL EDWARDS, in his official capacity
as Governor of the State of Louisiana;
LOUISIANA DEPARTMENT OF PUBLIC
SAFETY & CORRECTIONS; JAMES
LEBLANC, in his official capacity as Secretary
of the Department of Safety and Corrections;
JOHN MORRISON, in his official capacity as
Medical Director of the Department of Safety
and         Corrections;        LOUISIANA
DEPARTMENT           OF    HEALTH;        and
STEPHEN R. RUSSO, in his official capacity
as Interim Secretary of the Louisiana
Department of Health,

Defendants.



 PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
  ENJOINING DEFENDANTS FROM TRANSFERRING COVID-19 CARRIERS TO
                  LOUISIANA STATE PENITENTIARY

         NOW INTO COURT COME Plaintiffs in the above-captioned matter, through

undersigned counsel, who move this Honorable Court to issue a Temporary Restraining Order

(TRO) in order to prevent Defendants from continuing the transfer of people who are COVID-19

carriers from state and local facilities across Louisiana to the Louisiana State Penitentiary (“LSP”). In
         Case 3:20-cv-00231-SDD-RLB               Document 15      04/17/20 Page 2 of 4



direct contravention of public health recommendations and plain common sense, Defendants are

implementing a dangerous plan to transfer COVID-19 patients from every part of the State to the

remote and notoriously inhumane Camp J at LSP. By crowding large numbers of COVID-19

patients into a facility far removed from hospitals and constitutionally adequate medical care but yet

in dangerously close proximity to LSP’s medically vulnerable population, this deadly course of action

promises to result in the preventable deaths of dozens—if not hundreds or thousands—of people,

including Plaintiffs, putative class members, LSP staff, and people in the community.

        As set forth in Plaintiffs’ Memorandum in Support of this motion, the evidence indisputably

satisfies the four-factor test for a temporary restraining order (TRO) enjoining Defendants’ “Camp J

Plan.” Defendants’ deliberate decision to isolate COVID-19 patients far from crucially needed

adequate medical care and in close proximity to medically vulnerable patients at LSP subjects

Plaintiffs and the putative class to a substantial and unconstitutional risk of serious harm. That

substantial risk is exponentially compounded by pre-existing unconstitutional defects in LSP’s

medical system as well as by serious and systemic deficiencies in Defendants’ overall COVID-19

plan. As a result, there can be no serious dispute that Plaintiffs will suffer irreparable harm—and

possibly preventable death—absent an immediate injunction. The public interest weighs heavily

against a plan that would not only deprive COVID-19 patients with access to necessary medical care

but also result in the spread of COVID-19 amongst LSP patients and staff as well as the community

at large. And even assuming Defendants’ suffered some de minimis harm from an injunction, such

hypothetical harm pales in comparison to the risks to the health and safety of Plaintiffs. Accordingly,

Plaintiffs respectfully request that the Court immediately restrain Defendants from transferring

patients with COVID-19 to Camp J, and then issue a preliminary injunction enjoining the transfer

plan once the parties have fully briefed the issue.




                                                      2
         Case 3:20-cv-00231-SDD-RLB                 Document 15        04/17/20 Page 3 of 4



        Federal Rule of Civil Procedure 65(c) provides that the Court should levy “security in an

amount that the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.” Given that there are no costs or damages

associated with the relief Plaintiffs request (simply restraining Defendants from transferring people

to LSP), the “proper” amount is zero dollars.

        If the Court does determine that a different amount would be proper, Plaintiffs respectfully

request that the Court waive the bond requirement, given the obviousness of the risk to Plaintiffs’

health, their indigence, and the strong public interest involved.1 Furthermore, the requirement of a

bond is contrary to the proposition that inadequate resources under no circumstances justify a

prison’s deprivation of constitutional rights.2 Consistent with this well-established principle, this

Court should not require Plaintiffs, who are indigent, to post a bond in order to protect their

constitutional rights.

        For the reasons in the attached memorandum, the Court should immediately issue an order

temporarily restraining Defendants from transferring inmates with COVID-19 to LSP; and, after a

hearing, preliminarily enjoin Defendants from doing so. Counsel for the Plaintiffs, Mercedes

Montagnes, will be available by phone at the pleasure of the Court. She has called chambers to

provide her cell phone number.

        Respectfully submitted this 14th day of April, 2020.

                                                          /s/ Mercedes Montagnes

                                                          Mercedes Montagnes, La. Bar No. 33287
                                                          Jamila Johnson, La. Bar No. 37953
                                                          Nishi Kumar, La. Bar No. 37415

1 See, e.g., Molton Co v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1176 (6th Cir. 1995) (approving waiver
of bond given strength of case and “the strong public interest” involved); Campos v. INS, 70 F. Supp.
2d 1296, 1310 (S.D. Fla. 1998) (because plaintiffs were indigent and sought to vindicate their
constitutional rights, consistent with the public interest, the court did not require a bond).
2 See, e.g., Smith v. Sullivan, 553 F.2d 373, 378 (5th Cir. 1977) (inadequate resources can never be a

justification for depriving an inmate of his constitutional rights).
                                                     3
         Case 3:20-cv-00231-SDD-RLB              Document 15         04/17/20 Page 4 of 4



                                                       The Promise of Justice Initiative
                                                       1024 Elysian Fields Avenue
                                                       New Orleans, LA 70117
                                                       Telephone: (504) 529-5955
                                                       Facsimile: (504) 595-8006
                                                       Email: mmontagnes@defendla.org

                                                       Jared Davidson, La. Bar No. 37093
                                                       Southern Poverty Law Center
                                                       201 Saint Charles Avenue, Suite 2000
                                                       New Orleans, LA 70170
                                                       Telephone: (504) 486-8982
                                                       Facsimile: (504) 486-8947
                                                       Email: jared.davidson@splcenter.org

                                                       Attorneys for Plaintiffs



                                  CERTIFICATE OF SERVICE

        I, Mercedes Montagnes, an attorney, hereby certify that on April 14, 2020, I caused a copy of
the foregoing to be filed using the Court’s CM/ECF system.

        I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to the
General Counsel for the Louisiana Department of Corrections, the General Counsel for the
Louisiana Governor, and the General Counsel for the Louisiana Department of Health, as well as
the Louisiana Department of Justice Director of Litigation via email.


                                               /s/ Mercedes Montagnes

                                               Mercedes Montagnes, La. Bar No. 33287




                                                  4
